Citation Nr: 0806798	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-37 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate 10 percent ratings for service-
connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied entitlement to separate 10 
percent ratings for each ear for bilateral tinnitus.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Analysis

In a June 1993 rating decision, the RO granted service 
connection for tinnitus and assigned a noncompensable rating 
effective November 1992.  In September 2004, the RO awarded 
an increased 10 percent rating effective January 2004.  In 
April 2005, the veteran filed a claim for separate 10 percent 
ratings for tinnitus in each ear.  The RO denied the claim in 
August 2005.  The veteran disagreed and initiated the instant 
appeal.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id. at 1349-50.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, as the veteran filed his instant 
claim in April 2005, Diagnostic Code 6260 effective June 2003 
precludes an evaluation in excess of a single 10 percent 
rating for bilateral tinnitus.  38 C.F.R. § 4.87.  Therefore, 
the veteran's claim for separate 10 percent ratings for each 
ear for his service-connected tinnitus must be denied.  The 
Board notes the veteran's claim would also be denied under 
the pre-June 2003 version of the law as well.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

ORDER

Entitlement to separate 10 percent ratings for service-
connected bilateral tinnitus is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


